United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-1407
                        ___________________________

                           Salehe Mohamed Kaumbwa

                             lllllllllllllllllllllPetitioner

                                           v.

            Eric H. Holder, Jr., Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                           Submitted: October 18, 2012
                             Filed: October 26, 2012
                                 [Unpublished]
                                 ____________

Before MURPHY, ARNOLD, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.

      Salehe Mohamed Kaumbwa petitions for review of an order of the Board of
Immigration Appeals (BIA), which upheld an immigration judge’s decision that he
was ineligible for adjustment of status. After careful review, we find no basis for
reversal. In particular, we conclude that the BIA’s finding that Kaumbwa had falsely
represented himself as a United States citizen in order to obtain employment was
supported by substantial evidence on the administrative record as a whole, and that
the BIA properly applied the law to its findings in deciding Kaumbwa was ineligible
for adjustment of status. See Rodriguez v. Mukasey, 519 F.3d 773, 776-77 (8th Cir.
2008) (standard of review; “an alien who marks the ‘citizen or national of the United
States’ box on a Form I-9 for the purpose of falsely representing himself as a citizen
to secure employment with a private employer has falsely represented himself for a
benefit or purpose” under immigration law, and is ineligible for adjustment of status).
Accordingly, we deny the petition for review. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-